Citation Nr: 0202007	
Decision Date: 02/28/02    Archive Date: 03/05/02	

DOCKET NO.  00-12 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a compensable rating for right knee 
disability.  

2.  Entitlement to a compensable rating for an ingrown 
toenail of the left great toe.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from October 1995 to 
September 1999.  This matter came to the Board of Veterans' 
Appeals (Board) on appeal from a January 2000 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.  

During the pendency of this appeal, the VA issued regulations 
permitting the Board to conduct internal development by the 
Board in certain cases.  66 Fed. Reg. 3,099, 3,104 (January 
23, 2002) (to be codified at 38 C.F.R. § 19.9).  After 
reviewing the record, the Board is of the opinion that such 
development is warranted with respect to the issue of 
entitlement to a compensable rating for an ingrown toenail of 
the veteran's left great toe.  Accordingly, a decision on the 
merits of that issue will be held in abeyance pending such 
development.  The veteran need take no further action with 
respect to that issue unless she is notified.  


FINDINGS OF FACT

1.  The veteran's service-connected right knee disability is 
manifested primarily by complaints of pain with kneeling or 
prolonged standing and walking; a mild apprehension sign; and 
mild crepitus without limitation of motion, instability, 
weakness, evidence of flare ups, excess fatigability, 
incoordination, swelling, heat, discoloration, deformity, or 
altered gait.  

2.  The veteran's service-connected right knee disability 
does not affect the performance of her usual occupation or 
daily activities.  


CONCLUSION OF LAW

The criteria for a compensable rating for the veteran's 
service-connected right knee disability have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40-4.42, 4.45, 
4.71a, Diagnostic Code (DC) 5257 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks a compensable evaluation for her service-
connected right knee disability.  Disability evaluations are 
determined by comparing the manifestations of a particular 
disability with the criteria set forth in the DC's of the 
schedule for rating disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2001).   The percentage ratings represent, 
as far as practicably be determined, the average impairment 
in earning capacity (in civilian occupations) resulting from 
service-connected disability.  38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42, and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's service-connected right knee disability.  

When service connection for a particular disability is 
granted and the initial rating award is at issue, a practice 
known as staged ratings may apply.  That is, at the time of 
an initial rating separate ratings can be assigned for 
separate periods of time based on the facts found.  
Fenderson v. West, 12 Vet. App. 119, (1999).  As held in 
AB v. Brown, 6 Vet. App. 35, 38 (1993), "on a claim for an 
original or an increased rating, the claimant will generally 
be presumed to be seeking the maximum benefit allowed by law 
and regulation."  

In this case, the RO granted entitlement to service 
connection for right knee disability in January 2000 and 
assigned a noncompensable evaluation effective September 3, 
1999, the day after the veteran's separation from service.  
Such a rating constituted an initial rating for the veteran's 
right knee disability.  Consequently, the Board must consider 
the potential applicability of staged ratings with respect to 
that disability.  

The veteran's service-connected right knee disability is 
rated in accordance with 38 C.F.R. § 4.71a, DC 5257.  Under 
that code, a 10 percent rating is warranted for impairment of 
the knee manifested by slight recurrent subluxation or 
lateral instability.  A 20 percent rating is warranted for 
impairment of the knee manifested by moderate recurrent 
subluxation or lateral instability.  Where the rating 
schedule does not provide a noncompensable evaluation for a 
particular disability, such an evaluation will be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31 (2001).  

Also potentially applicable in rating the veteran's right 
knee disability are those codes used to evaluate limitation 
of knee motion.  38 C.F.R. § 4.71a, DC's 5260 and 5261.  A 
noncompensable rating is warranted when flexion of the leg is 
limited to 60 degrees or when extension of the leg is limited 
to 5 degrees.  A 10 percent rating is warranted when flexion 
of the leg is limited to 45 degrees or when extension of the 
leg is limited to 10 degrees.  

The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter 
Court) has considered the question of functional loss as it 
relates to the adequacy of assigned disability ratings.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the 
Court held that 38 C.F.R. § 4.40 required consideration of 
factors such as lack of normal endurance, functional loss due 
to pain, and pain on use, specifically limitation of motion 
due to pain on use during flare ups.  The Court also held 
that 38 C.F.R. § 4.45 required consideration of weakened 
movement, excess fatigability, and incoordination.  Moreover, 
the Court stated that there must be a full description of the 
effect of the disability on the veteran's ordinary activity.  
38 C.F.R. § 4.10.  

The veteran's service medical records show that in January 
1999, she complained of a two-day history of right knee pain 
after hitting the knee on her bed.  She reported that the 
kneecap slipped out of place laterally but that she was able 
to put it back in place.  On examination, there was slight 
edema and pain to palpation but no laxity.  The assessment 
was status post lateral patella dislocation.  During follow-
up examinations, the knee was tender but there was no 
swelling, ecchymosis, deformity, or laxity.  The range of 
right knee motion was from 0 degrees to 110 degrees, and the 
right knee strength was 3+-4/5.  

The veteran's service medical records also show that in July 
1999, she complained of intermittent right knee pain.  On 
examination, she experienced lateral joint line tenderness in 
the right knee, but had a full range of motion from 0 to 130 
degrees and a negative anterior drawer sign.  The impression 
was right patellofemoral syndrome.  

During her service separation in July 1999, the veteran 
complained of right knee pain approximately every two weeks.  
On examination, her lower extremities were reportedly normal.  

In November 1999, the veteran underwent a VA orthopedic 
examination to determine the nature and extent of her right 
knee disability.  She complained of right knee pain when 
standing for more than 30 minutes or when kneeling.  Her 
active and passive range of right knee motion was from 0 to 
140 degrees without pain.  Her quadriceps strength was 5/5.  
It was further noted that the veteran had no additional 
functional right knee impairment due to fatigue, weakness, or 
lack of endurance.  It was also noted that the right knee 
demonstrated no edema, effusion, instability, tenderness, 
redness, heat, abnormal movement, guarding of movement, or 
ankylosis.  The patella was mobile but stable, and the 
apprehension sign was mildly positive.  X-rays of the right 
knee were negative for any abnormality.  Finally, the 
examiner noted that the veteran was not receiving treatment 
for the right knee and that she did not require aids for 
ambulation due to her right knee disability.  It was also 
noted that she did not experience flare ups of her right knee 
disability and that her right knee disability did not affect 
her usual occupation and daily activities.  

During a VA general medical examination, the veteran 
complained of pain with prolonged walking.  It was noted that 
she worked for an insurance company and went to school using 
the GI bill.  She reportedly did not take time off due to her 
medical condition.  It was noted that she had mild crepitus 
in both knees.  

During a hearing at the RO in July 2000 the veteran testified 
that she had not dislocated her knee since the initial 
episode in service.  She reported that her knee hurt a little 
but that her greatest problem was kneeling.  

The foregoing evidence shows that the veteran's service-
connected right knee disability is manifested primarily by 
complaints of intermittent pain, particularly with kneeling 
or prolonged standing or walking; a mild apprehension sign; 
and mild crepitus.  Such symptoms, however, do not impair her 
gait or otherwise affect her usual occupation or daily 
activities.  Indeed, she acknowledges that she misses no time 
from work due to her right knee disability.  Moreover, there 
is no competent evidence of limitation of right knee motion, 
instability, swelling, atrophy of associated muscles, 
redness, heat, discoloration, or deformity.  Finally, the 
veteran does not demonstrate any of the factors noted in 
DeLuca, including flare ups, weakness, excess fatigue, or 
incoordination.  Such findings do not meet the schedular 
criteria for a compensable evaluation for her service-
connected right knee disability.  Rather, they more nearly 
approximate the criteria for her current noncompensable 
evaluation.  To that extent, the appeal is denied.  

In arriving at the foregoing decision, the Board notes that 
since service connection was established, the level of 
impairment caused by the veteran's service-connected right 
knee disability has been generally consistent.  Accordingly, 
there is no basis for staged ratings as noted in Fenderson.  

The Board has also considered the possibility of referring 
this case to the Director of the VA Compensation and Pension 
Service for possible approval of an extraschedular rating for 
the veteran's service-connected right knee disability.  
However, the evidence does not show such an exception or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  Rather, the record shows 
that the manifestations of the veteran's right knee 
disability are essentially those contemplated by the 
applicable DC's in the rating schedule.  It must be 
emphasized that such ratings are not job specific.  They 
represent as far as can practicably be determined the average 
impairment in earning capacity as a result of diseases or 
injuries encountered incident to military service and their 
residual conditions in civilian occupations.  Absent evidence 
to the contrary, the Board finds no reason for referral of 
this case to the Director of the VA Compensation and Pension 
Service for a rating outside the regular schedular criteria.  

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)).  
That law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  VCAA, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A).  That change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  

In evaluating this appeal, the Board finds that the RO has 
met its duty to assist the veteran in the development of 
these claims under the VCAA.  By virtue of information sent 
to the veteran, including the Statement of the Case and the 
Supplemental Statement of the Case, she was notified of the 
evidence necessary to substantiate the claim.  The RO made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran; and in fact, it appears that all 
evidence so identified has been obtained and associated with 
the claims folder.  Such evidence included the veteran's 
service medical records; VA examinations performed shortly 
after her discharge from service; and the transcript of her 
hearing held at the RO in July 2000.  Indeed, the veteran has 
not identified any outstanding evidence which could be used 
to support her claim of entitlement to a compensable rating 
for her service-connected right knee disability, nor has she 
contended that the VA examinations were inadequate for rating 
purposes.  Accordingly, the Board is of the opinion that the 
VA has met its duty to assist the veteran in the development 
of this appeal and that there is no need for further 
development at this time.  

Although the RO did not consider whether any additional 
notification or development action was required under the 
VCAA, the failure to do so was not prejudicial to the 
appellant.  Indeed, there is no evidence that such failure 
had any adverse impact on the decision.  Accordingly, the 
failure to specifically consider the VCAA does not, in this 
case, preclude the Board from issuing a decision on the 
merits of the claim of entitlement to a compensable 
evaluation for service-connected right knee disability.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 
(July 24, 1992) (published in VA Summary of Precedent 
Opinions of the General Counsel, 57 Fed. Reg. 49743, 49747 
(November 3, 1992)).  


ORDER

Entitlement to a compensable rating for service-connected 
right knee disability is denied.



		
	F. Judge Flowers
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

